[Cite as State v. Shepherd, 2015-Ohio-4215.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                  :   JUDGES:
                                               :
                                               :   Hon. W. Scott Gwin, P.J.
Plaintiff-Appellee                             :   Hon. Sheila G. Farmer, J.
                                               :   Hon. Patricia A. Delaney, J.
-vs-                                           :
                                               :   Case No. 14CA63
                                               :
RICKY L. SHEPHERD                              :
                                               :
                                               :
Defendant-Appellant                            :   OPINION


CHARACTER OF PROCEEDING:                           Appeal from the Shelby Municipal Court,
                                                   Case No. 13 CRB 378 A & B



JUDGMENT:                                          AFFIRMED




DATE OF JUDGMENT ENTRY:                            October 7, 2015




APPEARANCES:

For Plaintiff-Appellee:                            For Defendant-Appellant:

GORDON M. EYSTER                                   ROGER L. WEAVER
10 Mansfield Ave.                                  3 South High St.
Shelby, OH 44875                                   Canal Winchester, OH 43110
Richland County, Case No. 14CA63                                                    2

Delaney, J.

        {¶1} Appellant Ricky L. Shepherd appeals from the July 7, 2014 Criminal

Misdemeanor Judgment Entry of the Shelby Municipal Court. Appellee is the state of

Ohio.

                          FACTS AND PROCEDURAL HISTORY

        {¶2} The following facts are adduced from testimony and exhibits introduced at

appellant's jury trial.

        {¶3} This case arose on October 20, 2013 around 10:54 a.m. when a 911 call

was placed to the Richland County Sheriff's Office. The caller, Melissa, appellant's

daughter-in-law, told dispatch she was afraid for her mother-in-law, Brenda.   During

the call, Melissa said appellant has a violent temper and Brenda was in danger. She

said appellant had “pulled a gun” on Brenda in the past and was "crazy" and abusive.

She said Brenda would not call the police herself. Melissa also said her husband,

appellant’s son, was on his way to the house at 41 Brenneman Street, Shiloh, and she

was afraid there might be a fight because her husband would defend his mother.

Melissa stated appellant has been violent toward Brenda in the past and has threatened

her, but Brenda will not go to the police.

        {¶4} Witness testimony developed the story of events leading to the 911 call.

Appellant and Brenda had been estranged but were temporarily reunited. On October

20, appellant was angry about Brenda going to a hog roast. Two of Brenda's female

relatives, Margaret Lynn King and "Rosemary," went to the house to get Brenda away

from appellant because they reportedly feared for her safety. Appellant "ran off" the
Richland County, Case No. 14CA63                                                       3


relatives and Brenda remained at the house.        Rosemary called Melissa's husband,

appellant's son, and he went to the house, precipitating the 911 call by Melissa.

       {¶5} The 911 dispatcher advised Deputy Ganzhorn, the reporting officer, of the

facts stated by Melissa.       Ganzhorn's understanding of the incident was a potential

"domestic disturbance" in progress; he knew appellant was yelling at the caller's

mother-in-law, possibly threatening her or beating her up, and allegedly had a history of

threatening her with guns.

       {¶6} Ganzhorn testified the Richland County Sheriff's Department has a

domestic violence protocol in place for responding to calls of this nature. Domestic

violence calls are treated as emergencies and if possible extra officers are dispatched;

such calls are volatile and dangerous for officers and participants.      One goal of a

domestic violence investigation is to separate the alleged offender from the alleged

victim because the victim may be intimidated and unwilling to speak to officers.

       {¶7} As Ganzhorn arrived, he met appellant's son in the driveway; he asked the

son whether anyone was hurt and the son said there was just a lot of yelling and

screaming. Ganzhorn's purpose was to find Brenda and determine whether she or

anyone else was injured. Ganzhorn entered the house and encountered Brenda. He

asked whether her husband hit her or threatened her and she shook her head "no."

Ganzhorn testified Brenda's head was down and her response was "not convincing."

He intended to question Brenda further when appellant confronted him and refused to

allow him to talk to Brenda.

       {¶8} Appellant had apparently been upstairs or elsewhere in the house. When

he saw Ganzhorn, he immediately told him to get out of the house. Ganzhorn still
Richland County, Case No. 14CA63                                                       4


attempted to separate appellant from Brenda to determine whether anyone was hurt or

at risk. Appellant said his wife was going to a hog roast and he was not happy about it;

appellant began pulling frozen meat out of a freezer and throwing it onto the floor.

       {¶9} Ganzhorn said there was no reason to throw the meat and asked

appellant's name and social security number. Appellant stated his name but refused to

give Ganzhorn his S.S.N. Instead, appellant said he was a city councilman and would

have Ganzhorn fired. Appellant repeatedly insisted that Ganzhorn leave; Ganzhorn

replied he was there to complete an investigation and needed to determine what

happened.

       {¶10} At trial, Ganzhorn testified appellant became the focus of the investigation

because he was uncooperative and interfering with his investigation into the domestic

disturbance.   Ganzhorn told appellant he could be arrested for obstructing official

business. At this statement, appellant took several steps backward into the kitchen and

Ganzhorn told him he was under arrest. Appellant continued to tell Ganzhorn to get out

and was "posturing," in Ganzhorn's estimation: he was in a rigid confrontational stance

which alarmed the officer. Ganzhorn pointed a taser beam at appellant's chest and told

him if he didn't comply, he would be tased. Appellant continued to yell "get out" and

refused to comply; Ganzhorn tased appellant once and he fell to the ground. Ganzhorn

told him to stay down but appellant continued to try to get up, resulting in Ganzhorn

tasing him twice more.

       {¶11} By this time other officers had arrived on the scene, including Richland

County Sheriff's deputies and Plymouth police officers. Appellant was handcuffed and

placed in a cruiser.
Richland County, Case No. 14CA63                                                      5


      {¶12} Ganzhorn spoke to Brenda and she did not offer any further information.

      {¶13} Margaret Lynn King testified as a defense witness at trial. King denied

knowledge of any fights that day but testified appellant was very angry and told

everyone to leave the house. She saw deputies arrive as they left.

      {¶14} Appellant testified on his own behalf and said he and Brenda were

separated since September 2013 but he "got her to come back" briefly, which is when

this incident occurred. Appellant said Brenda left when he was arrested and has never

returned.

      {¶15} According to appellant, that day he was upstairs when he heard

Rosemary come in and tell Brenda to get her things because she was leaving with

Rosemary and Margaret King. Appellant came downstairs and told the women to get

out. He returned upstairs to take a shower and was coming back downstairs when he

heard his son's voice. This is when he discovered the deputy sheriff in his living room.

Appellant said he was "wound up" when he saw the officer and refused to give the

officer his S.S.N. because there was no reason to do so.

      {¶16} On cross-examination, appellant said his wife had no right to allow the

deputy into the house; even though her name is also on the title, "it's not her house."

His wife's relatives are not welcome inside the house because they take her to places

that are "ungodly."    He denied Ganzhorn attempted to question Brenda as the

confrontation took place.

      {¶17} Jeffrey Shepherd is appellant's son and the husband of Melissa, the 911

caller. He went to his parent's home that day because his aunt called to tell him his

parents and his aunt was "scared for some reason." Jeffrey came out of the house to
Richland County, Case No. 14CA63                                                       6


retrieve his cell phone when he saw the deputy sheriff enter the house and speak with

his mom. Jeffrey came back inside and saw his father arguing with the deputy; Jeffrey

testified he left the house when appellant was tased the first time and he later saw

appellant escorted from the house in handcuffs.

      {¶18} Melissa, Brenda, and Rosemary were not witnesses at trial.

      {¶19} Appellant was charged by criminal complaint with one count of obstructing

official business pursuant to R.C. 2921.31(A), a misdemeanor of the second degree,

and one count of resisting arrest pursuant to R.C.2921.33(A), also a misdemeanor of

the second degree. Appellant entered pleas of not guilty and the case proceeded to

trial by jury. Appellant did not move for judgment of acquittal pursuant to Crim.R. 29(A)

at the close of appellee's evidence or at the close of all of the evidence. Appellant was

found guilty as charged.

      {¶20} The trial court sentenced appellant to a jail term of 90 days with 60

suspended and the remaining 30 days to be served on house arrest with work release.

Appellant was also ordered to pay fines and costs and to complete an anger

management evaluation and counseling.

      {¶21} Appellant now appeals from the July 7, 2014 judgment entry of conviction

and sentence.

      {¶22} Appellant raises two assignments of error:

                             ASSIGNMENTS OF ERROR

      {¶23} "I. THE CONVICTIONS WERE OBTAINED ON EVIDENCE THAT WAS

LEGALLY INSUFFICIENT TO SUPPORT A CONVICTION FOR OBSTRUCTION OF

OFFICIAL BUSINESS AND/OR RESISTING ARREST."
Richland County, Case No. 14CA63                                                       7


      {¶24} "II.   TRIAL COUNSEL RENDERED INEFFECTIVE ASSISTANCE OF

COUNSEL TO APPELLANT IN VIOLATION OF THE 6TH AMENDMENT TO THE U.S.

CONSTITUTION AND ARTICLE I, SECTIONS 10 AND 16 OF THE OHIO

CONSTITUTION."

                                      ANALYSIS

                                           I.

      {¶25} In his first assignment of error, appellant argues his convictions for

obstruction of official business and resisting arrest are not supported by sufficient

evidence. We disagree.

      {¶26} We first note appellant did not make a motion for acquittal pursuant to

Crim.R. 29(A) at the close of appellee's evidence or at the close of all of the evidence.

However, the Ohio Supreme Court has held that a failure to timely make a Crim.R.

29(A) motion during a jury trial does not waive an argument on appeal concerning the

sufficiency of the evidence. State v. Jones, 91 Ohio St. 3d 335, 346, 2001–Ohio–57, 744
N.E.2d 1163; State v. Carter, 64 Ohio St. 3d 218, 223, 594 N.E.2d 595 (1992). In both

Jones and Carter, the Court stated that the defendant's “not guilty” plea preserves his

right to object to the alleged insufficiency of the evidence. Id. We have previously

recognized that a Crim. R. 29 motion is not necessary to preserve the issue of

sufficiency of the evidence for appeal. State v. Henderson, 5th Dist. Richland No. 2013-

CA-0409, 2014-Ohio-3121, ¶ 22, citing State v. Straubhaar, 5th Dist. Stark No. 2008 CA

00106, 2009–Ohio–4757, ¶ 40.

      {¶27} Thus, we will consider appellant's argument that appellee failed to present

sufficient evidence to support his convictions. The standard of review for a challenge to
Richland County, Case No. 14CA63                                                           8

the sufficiency of the evidence is set forth in State v. Jenks, 61 Ohio St. 3d 259, 574
N.E.2d 492 (1991) at paragraph two of the syllabus, in which the Ohio Supreme Court

held, “An appellate court’s function when reviewing the sufficiency of the evidence to

support a criminal conviction is to examine the evidence admitted at trial to determine

whether such evidence, if believed, would convince the average mind of the defendant’s

guilt beyond a reasonable doubt. The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.”

       {¶28} Appellant was found guilty of one count of obstructing official business

pursuant to R.C. 2921.31(A), which states: "No person, without privilege to do so and

with purpose to prevent, obstruct, or delay the performance by a public official of any

authorized act within the public official's official capacity, shall do any act that hampers

or impedes a public official in the performance of the public official's lawful duties." He

was also convicted of one count of resisting arrest pursuant to R.C. 2921.33(A), which

states: "No person, recklessly or by force, shall resist or interfere with a lawful arrest of

the person or another."

       {¶29} Appellant argues he "did nothing he was not entitled to do" and therefore

cannot be guilty of obstruction; further, because his arrest was illegal, he cannot be

guilty of resisting arrest. His argument here, as at trial, focuses on his refusal to give

Ganzhorn his S.S.N. In fact, as Ganzhorn repeatedly testified, the issue was not the

S.S.N. but appellant's interference in the investigation of the domestic disturbance and

Brenda's reluctance to tell him what was going on. Appellant threw meat from the

freezer and refused to cooperate.         Appellant himself became the focus of the
Richland County, Case No. 14CA63                                                        9


investigation when Ganzhorn told him he could be arrested for interfering and appellant

moved into the kitchen, resulting in the first taser deployment.

       {¶30} The "official business" of Ganzhorn was initially to determine whether

Brenda was safe and whether she had been hurt. When appellant prevented Ganzhorn

from speaking with Brenda, and became recalcitrant himself, the focus shifted to

appellant's actions. Appellant's behavior constituted an “act” within the meaning of the

statute. His persistence in disregarding Ganzhorn's orders was sufficient evidence from

which a rational trier of fact could conclude that he acted with the specific intent to

prevent, obstruct, or delay Ganzhorn in his lawful duties. See, State v. Friedman, 5th

Dist. Stark No. 2013CA00150, 2013-Ohio-4669, ¶ 24; State v. Brooks, 5th Dist. Knox

No. 06CA000024, 2007-Ohio-4025, ¶ 13.

       {¶31} In State v. Florence, 12th Dist. Butler No. CA2013-08-148, 2014-Ohio-

2337, ¶ 12, the Twelfth District Court of Appeals noted that interference with an

investigation under similar circumstances rises to the level of obstructing official

business:

              For the purposes of an affirmative act, we have previously found

              that moving away from officers, subjecting officers to verbal abuse,

              and physically resisting officers was sufficient to convict a

              defendant of obstructing official business. State v. Merz, 12th Dist.

              Butler No. CA97–05–108, 2000 WL 1051837 (July 31, 2000).

              Additionally, a defendant's volume and demeanor making it

              impossible to investigate a complaint has been found sufficient to

              constitute an act for an obstructing official business conviction. City
Richland County, Case No. 14CA63                                                          10

              of Warren v. Lucas, 11th Dist. Trumbull No. 99–T–0019, 2000 WL
655446 (May 19, 2000).

       {¶32} Upon our review of the record, including the 911 call, Ganzhorn had a

reasonable basis to believe a domestic altercation was taking place. To prove the

offense of resisting arrest, appellee must show that appellant knew he was under arrest

before resisting. Arrest involves four elements: “(1) [a]n intent to arrest, (2) under a real

or pretended authority, (3) accompanied by an actual or constructive seizure or

detention of the person, * * * (4) which is so understood by the person arrested.” State

v. Carroll, 162 Ohio App. 3d 672, 2005-Ohio-4048, ¶ 8, quoting State v. Darrah, 64 Ohio

St.2d 22, 26, (1980) Ganzhorn told appellant he was under arrest and appellant backed

up into another room; after the first taser appellant continued to attempt to get up from

the floor despite officers' commands. Appellee presented sufficient evidence to support

this charge. See, State v. Deer, 6th Dist. Lucas No. L-06-1086, 2007-Ohio-1866, ¶ 34.

       {¶33} The jury could reasonably choose to believe Ganzhorn's testimony

concerning appellant's conduct. Appellant himself confirmed the chaotic events at the

house that day.

       {¶34} Appellant's first assignment of error is overruled.

                                                 II.

       {¶35} In his second assignment of error, appellant argues he received

ineffective assistance of trial counsel, asserting trial counsel should have moved to

suppress Ganzhorn's "testimony and statements." We disagree.

       {¶36} To succeed on a claim of ineffectiveness, a defendant must satisfy a two-

prong test. Initially, a defendant must show that trial counsel acted incompetently. See,
Richland County, Case No. 14CA63                                                       11

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). In assessing such

claims, “a court must indulge a strong presumption that counsel's conduct falls within

the wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that, under the circumstances, the challenged action ‘might

be considered sound trial strategy.’” Id. at 689, citing Michel v. Louisiana, 350 U.S. 91,

101, 76 S. Ct. 158 (1955).

       {¶37} “There are countless ways to provide effective assistance in any given

case. Even the best criminal defense attorneys would not defend a particular client in

the same way.” Strickland, 466 U.S. at 689. The question is whether counsel acted

“outside the wide range of professionally competent assistance.” Id. at 690.

       {¶38} Even if a defendant shows that counsel was incompetent, the defendant

must then satisfy the second prong of the Strickland test. Under this “actual prejudice”

prong, the defendant must show that “there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.

       {¶39} The failure to file a motion to suppress is not per se ineffective assistance

of counsel. State v. Madrigal, 87 Ohio St. 3d 378, 389, 2000–Ohio–448, 721 N.E.2d 52,

certiorari denied, 531 U.S. 838, 121 S. Ct. 99, 148 L. Ed. 2d 58, quoting Kimmelman v.

Morrison, 477 U.S. 365, 384, 106 S. Ct. 2574, 91 L. Ed. 2d 305 (1986). Failure to file a

motion to suppress constitutes ineffective assistance of counsel only if, based on the

record, the motion would have been granted. State v. Robinson, 108 Ohio App. 3d 428,

433, 670 N.E.2d 1077 (3rd Dist.1996).
Richland County, Case No. 14CA63                                                        12


       {¶40} Appellant summarily claims the motion to suppress would have been

granted because "[t]he officer's failure to leave [appellant's] home was a violation of his

4th amendment rights and any statements by the officer should have been suppressed."

Appellant assumes Ganzhorn entered without a warrant and thus his entrance must be

supported by some exception to the warrant requirement. We first note the record is not

sufficiently developed to determine whether Ganzhorn entered on his own or with

Brenda's permission. If the former, appellant argues the facts here do not support an

exigent-circumstances argument.

       {¶41} In the instant case, we cannot speculate whether the record at a

suppression hearing would support a finding of consent or of exigent circumstances,

exceptions to the warrant requirement. We decline to evaluate this fact-specific issue

on the trial record alone; thus is the dilemma of every appellant attempting to establish

ineffective assistance for failing to file a motion to suppress. In the case of State v.

Parkinson, Stark App. No.1995CA00208, unreported, (May 20, 1996) at 3, we observed

that when counsel fails to file a motion to suppress, the record developed at trial is

generally inadequate to determine the validity of the suppression motion. This reasoning

is applicable to the case sub judice because based on the record, it is unclear whether a

suppression motion would have been successful. State v. Culbertson, 5th Dist. Stark

No. 2000CA00129, 2000 WL 1701230, *4 (Nov. 13, 2000) See also, State v. Hoover,

5th Dist. Stark No. 2001CA00138, 2001-Ohio-1964.

       {¶42} We are generally reluctant to attempt to redress an appellate argument

seeking to demonstrate that a motion to suppress would have been granted by the trial

court, where such an argument essentially speculates as to evidence dehors the record.
Richland County, Case No. 14CA63                                                   13

State v. Dowding, 5th Dist. Stark No. 2014 CA 00131, 2015-Ohio-1362, ¶ 53, citing

State   v.   Jackson,   5th   Dist.   Stark   No.2005CA00198,   2006–Ohio–4453,   ¶27.

Furthermore, we must presume a properly licensed attorney executes his or her duties

in an ethical and competent manner. See State v. Smith, 17 Ohio St. 3d 98, 100, 477
N.E.2d 1128 (1985). Under the circumstances presented, we are not inclined to

overcome this presumption with the limited information in the appellate record before

us.

        {¶43} Appellant's second assignment of error is overruled.

                                       CONCLUSION

        {¶44} Appellant's two assignments of error are overruled and the judgment of

the Shelby Municipal Court is affirmed.

By: Delaney, J. and

Gwin, P.J.

Farmer, J., concur.